DETAILED ACTION
Status of the Claims
Claims 1-14 are currently pending and presented for examination on the merits.

Priority
The instant application, filed 4/15/2020 is a continuation of 15111065, filed 7/12/2016, now U.S. Patent 10653689 and having 1 RCE-type filing therein. 15111065 is a national stage entry of PCT/US2015/011239, International Filing Date of 1/13/2015. PCT/US2015/011239 claims Priority from Provisional Application 61927376, filed 1/14/2014. PCT/US2015/011239 claims Priority from Provisional Application 62080775, filed 11/17/2014.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 4/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For the purpose of compact prosecution the examiner is interpreting the claim has “The method of claim 2, wherein the cancer is breast cancer”
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kummar et al. (Cancer Res (September 1, 2011), vol. 17, pp.5626-5634) in view of Zhao et al. (US 7,744,861 B2) with evidence by Gavhane et al. (IJPSR (2011), vol. 2, p.1-12).
Kummar teaches a phase trial I of ABT-888 (veliparib), a PARP inhibitor, in combination with topotecan a topoisomerase I-targeted agent  in patients with refractory tumors [abstract and p.5626, col. 2, para. 2]. Figure 1 demonstrates the days of administration of ABT-888 and topotecan (TBT) during cycle 1 for schedules A, B and C. Schedule A, discloses that topotecan is administer prior to ABT-888 and in day 2- day 5 both agents are administer on the same day, followed by ABT-888 on day 5 to day 7 [p.5627, fig. 1, Schedule A]. Revised schedule B discloses that topotecan was administered previously on day 1 and then both drugs were administer together on day 2-day 5 [p.5627, col. 2, para. 1 and fig. 1]. Schedule A, B, and C demonstrate administration both agents together [p.5627, fig.1 and col. 2, para. 1]. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 Figure 2 demonstrates tumor growth delay with revised ABT-888 and topotecan dosing schedules in mice bearing A375 human melanoma, Topotecan (1.5mg/kg) was administered by intraperitoneal injection once a day for 5 consecutive days starting on day 9, ABT-888 (3.13 mg/kg) was administered orally starting on study day 9 as follows, relative to topotecan: 1 hour before the first dose (QDx1), first and second doses  (QDx2), first, second and third doses (QDx3) and first, second, third and fourth and fifth doses  (QDx5) [p.5628, col. 2, fig.2].  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Kummar teaches the combination for many cancers, see [Table 2]. The type of cancer includes colon, lymphoma, and ovarian, as required by claims 4, 5, 7, and 9.
Kummar does not explicitly teach that topoisomerase I inhibitor is long acting, wherein the cancer is breast cancer [claim 8], and followed by a maintenance phase wherein the patient is administered a PARP-inhibiting amount of a PARP inhibitor without any further administration of the long-acting topoisomerase I inhibitor [claim 14].
Gavhane is cited to show that breast cancer is consider a malignant solid tumor [p.3, fig. 2], as Kummar clearly teaches using the combination is all and any malignant solid tumors.
Zhao teaches long acting topoisomerase I inhibitors. Zhao teaches prodrugs comprising a water soluble polymer having three or more arms, at least three of which are covalently attaches to an active agent [abstract]. The conjugates of the invention provide optimal balance of polymer size and structure for achieving improved drug loading, since the conjugates possess there or more active agents releasable attaches to a multi-armed water soluble polymer [abstract and col. 15, ln 45-68].The conjugates exhibit higher drug loading characteristics when compared to their liner polymer counterparts, thus lowering the total dosage weight needed to their treat a particular disease state [col.15, ln 45-68]. [col.15, ln 45-68]. Multi-arm polymer having a molecular weight of 20,000 Da or greater are particularly preferred for tumor-targeting applications [col.16, ln 14-18]. The severity of side effects associated with the administration of the polymer conjugates is less that the side effects associated with administration of the parent compound [col. 17, ln 5-12]. In particular those comprising 3 or more molecules of an anticancer agent such as irinotecan, when administered to a patient result in reduced leukopenia and diarrhea [col.17, ln 5-12]. Example 1, discloses pentaerythritolyl-4-arm (PEG-1-Methylene-oxo-vinylamino acetate linked –irinotecan)-20K “4-arm-PEG-GLy-Irino-20K” [col. 39, example 1]. In addition, the reference discloses a multi-armed polymer having the following structure 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Where n ranges from n=40 to 550 [claim 23]. Furthermore, the compound shows anti-tumor activity in colon cancer by administering 60mg/kg of 4-arm-PEG-GLy-Irino-20K [col. 42, example 2]. A multi-armed polymer prodrug are suitable animal model for soli-tumor types and administered in a therapeutic effective amount, is effective to suppress the tumor growth to an extend that is at least twice that observed for the unmodified anticancer agent when administers under the same conditions [claim 25]. Suitable solid tumors types include malignant sarcomas, carcinomas, lymphomas of the breast, ovaries, colon, kidney, bile duct, lung and brain [col. 6, ln 53-55]. Patients refers to human organism such as animals and humans [col. 15, ln 20-25].
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a method comprising the steps of: administering to a patient a PARP  inhibiting amount of a PARP inhibitor, and (b) administering to the patient a topoisomerase I-inhibiting of the elected topoisomerase I inhibitors because  Kummar teaches a phase trial I of ABT-888 (veliparib), a PARP inhibitor, in combination with topotecan a topoisomerase I-targeted agent  in patients with refractory solid tumors. Therefore, the skilled artisan would have been motivated to administer to a patient suffering from any solid tumor a combination of a PARP inhibitor and topoisomerase I inhibitor for treating solid tumors because Kummar teaches a phase trial I of ABT-888 (veliparib), a PARP inhibitor, in combination with topotecan a topoisomerase I-targeted agent  in patients with refractory solid tumors. The skilled artisan would have been motivate to exchange the topoisomerase I inhibitor for the long acting topoisomerase I inhibitor because Kummar teaches a combination therapy of PARP inhibitor and topoisomerase for treating solid tumor malignancy and Zhao teaches the that 4-arm-PEG-GLy-Irino-20K  can be used to treat solid tumors such as breast tumors. The teachings of Zhao provide motivation to use a four arm PEGylate (PEG-irinotecan) a multi-armed PEG because exhibit an increase in the drug loading, thus lowering the total dosage weight needed to their treat a particular disease state and reducing the severity of side effects associated with the parent compound alone. Thus, the teachings of Kummar in view of Zhao provides motivation and instruction to develop a method for treating cancer by administration of combination therapy of PARP inhibitor and topoisomerase I inhibitor since Kummar teaches a combination therapy of PARP inhibitor and topoisomerase for treating solid tumor malignancy, Zhao teaches the that 4-arm-PEG-GLy-Irino-20K  can be used to treat solid tumors such as breast tumors.
In regards to the limitation administering to a patient a PARP inhibiting amount and topoisomerase I inhibiting amount as recited in claim 1, the teachings of Kummar discloses administration of Topotecan (1.5mg/kg) was administered by intraperitoneal injection once a day for 5 consecutive days starting on day 9 and ABT-888 (3.13 mg/kg) was administered orally showing delay in tumor growth. Zhao demonstrates a therapeutically effective amount of 60 mg/kg that shows anti-tumor activity in colon cancer. Thus, the teachings of Kummar and Zhao demonstrates administration of PARP inhibiting amount and topoisomerase I inhibiting amount useful to reduce tumor growth. 
In regards to the limitation followed by a maintenance phase wherein the patient is administered a PARP-inhibiting amount of a PARP inhibitor without any further administration of the long-acting topoisomerase I inhibitor as recited in claim 14. The teachings of Kummar demonstrates a dose administration and schedules A, B and C. Kummar demonstrates administration of PAPR inhibitor alone after the dual phase for day 6-7 (see figure 1, Schedule  A). Applicant's specification defines that the maintenance phase occurs where only the PARP inhibitor is administered [0029]. Thus, the teachings of Kummar render obvious the instantly claimed limitation followed by a maintenance phase wherein the patient is administered a PARP-inhibiting amount of a PARP inhibitor without any further administration of the long-acting topoisomerase I inhibitor.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
As far as the timing of dose of combination, claims 11-13, these claims are generic and based on the specification appear as simply design choices of insignificance. The claims are rejected as they are the only possible ways to give the drug combination. If Applicant has some sort of showing of significance the evidence will be considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,653,689. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘689 anticipate the generic claims of the instant.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/             Examiner, Art Unit 1629   

/JEFFREY S LUNDGREN/             Supervisory Patent Examiner, Art Unit 1629